Title: Proclamation Establishing the District of Mobile, 30 May 1804
From: Jefferson, Thomas
To: 


          
            To all whom these presents shall come.
          
          Whereas by an act of Congress, authority has been given to the President of the United States, whenever he shall deem it expedient, to erect the shores, waters & inlets of the Bay and River of Mobille, and of the other Rivers, Creeks, Inlets, & Bays emptying into the Gulf of Mexico, east of the said River Mobille, and west thereof to the Pascaguola inclusive, into a seperate District for the collection of duties on Imposts and Tonnage, and to establish such place within the same as he shall deem expedient to be the port of entry & delivery for such District; & to designate such other places within the same District, not exceeding two, to be ports of delivery only. Now know ye that I Thomas Jefferson, President of the United States, do hereby decide, that all the above mentioned Shores, Waters, Inlets, Creeks, and Rivers lying within the boundaries of the United States, shall constitute & form a seperate District, to be denominated “the District of Mobille,” and do also designate Fort Stoddert within the District aforesaid to be the port of entry & delivery for the said District. Given under my hand this 30th. day of May 1804.
          
            (Signed) Th. Jefferson.
          
        